                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

 TERRY J. TIFFEE,
                       Plaintiff,

 vs.                                                    Case No. 17-CIV-404-RAW-SPS

 NANCY A. BERRYHILL, Acting
 Commissioner of the Social Security
 Administration,
                      Defendant.

                                            ORDER

       Before the court is the Plaintiff=s Motion for Attorney Fees Pursuant to the Equal Access

to Justice Act [Docket No. 23]. On July 9, 2018, this court rendered a final judgment remanding

the Plaintiff=s case for further proceedings. The Defendant has no objection to the request for

attorney fees [Docket No. 24].

       Therefore, it is the Order of the court that the Plaintiff be GRANTED reasonable attorney=s

fees in the amount of $3,427.80 for services rendered pursuant to 28 U.S.C. '2412(a) and (d).

If Plaintiff=s counsel is ultimately granted attorney fees pursuant to 42 U.S.C. ' 406(b), counsel

must refund the smaller of the EAJA or the 406(b) award that is received to the Plaintiff pursuant

to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       Ordered this 18th day of October, 2018.



                                             __________________________________________
                                             RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF OKLAHOMA
